Citation Nr: 0026438	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-060 92	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture, right elbow, (major), with traumatic arthritis, 
currently rated as 20 percent disabling.

2. Entitlement to service connection for traumatic arthritis, 
knees, ankles, and back.



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had active service from December 1973 to December 
1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a VA examination in July 1998, the examiner identified 
ulnar nerve neurapraxia, as a residual of the service 
connected right elbow fracture.  Subsequently, by rating 
decision in February 1999, a separate 30 percent rating was 
granted for a right ulnar nerve disorder.  No disagreement 
with this grant has been filed.  As such the only issues 
before the Board are as shown on the title page.  The 
combined right upper extremity pathology is rated, in 
combination, 40 percent disabling.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's right elbow disability is currently 
manifested by a range of motion (ROM) of flexion to 130°; 
pronation to 60°; supination to 80°; and extension lacks 25°.  
There is a 25° valgus deformity.  X-rays reveal severe 
traumatic arthritis in the ulnar-humeral joint. 

3.  The right elbow disorder is not so unusual as to render 
application of the regular schedular provisions impractical.

4.  Service medical records are negative as to complaints, 
findings, or clinical diagnoses of traumatic arthritis of the 
knees, ankles, and back; symptoms or findings of knee, ankle, 
and back disorders are not shown in service and arthritis was 
not shown within 1 year of service separation.

5.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently suffers 
from traumatic arthritis of the knees, ankles, and back.


CONCLUSIONS OF LAW

1. The criteria for an increased rating for residuals of a 
fracture, right elbow, currently rated as 20 percent 
disabling are not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, diagnostic codes 
5003, 5010, 5206-5209 (1999).

2. The claim for service connection for traumatic arthritis, 
knees, ankles, and back is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating claim

Initially, the Board determines that the veteran's claim, as 
to this issue, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000) by virtue of 
his statements that he has incurred an increase in his 
service-connected right elbow disorder.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997).  Further, the Board finds that 
all relevant facts have been properly developed and no 
additional assistance to the veteran is required to comply 
with the duty-to-assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability. Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating." Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating is 
warranted for the veteran's right elbow disorder.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations. 38 C.F.R. § 4.45.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Historically, the veteran fractured his right elbow in a 
service accident. An open reduction and pin fixation 
replacing the radial head was performed,   After surgery it 
was determined that he was unfit for further active duty. He 
was medically separated from service with a 30 percent 
disability rating. The diagnosis was fracture, ankylosis, 
right elbow. 

By rating action in March 1976, service connection was 
granted for a right elbow fracture, with residuals, and a 20 
percent rating was assigned. This rating has remained in 
effect over 20 years and is now a protected rating. At that 
time, the RO noted flexion was limited from 40 to 130°; 
pronation and supination was less 10 to 15 percent; and there 
was traumatic arthritis with calcinosis. There was some right 
grip weakness noted, but no other impairment was set forth.  
The veteran is right handed.

In a VA examination in July 1998, the veteran reported 
falling on his right elbow in service sustaining what sounded 
to the examiner like radial head and olecranon fractures 
which were treated with open reduction, internal fixation.  
Since then, he had reportedly had numbness in the ulnar nerve 
distribution, right hand.  He reported pain with pronation 
and supination in flexion and extension of the elbow.  

The examiner noted that the veteran lacked 25° of extension 
of his right elbow.  Flexion was to 130° with pronation to 
60° and supination to 80°.  There was a 25°  valgus 
deformity.  He had a positive Tinel sign over the cubital 
tunnel, and decreased sensation in the ulnar nerve 
distribution.  He had a palpable radial pulse.  Strength was 
4/5 against resistance with supination and pronation; and, 
5/5 in flexion.  X-rays revealed severe degenerative 
arthritis in the ulnar-humeral joint.  There were also some 
loose bodies in the joint, and evidence of an old radial head 
fracture.  The diagnosis was right elbow, post traumatic 
arthritis with loose bodies in the radial-humeral joint, and 
ulnar nerve neuroplaxis.

By rating action in February 1999, the RO denied an increased 
rating for the residuals of the right elbow fracture, but 
awarded a separate 30 percent rating for a right ulnar nerve 
disorder.

Post service medical evidence includes treatment records for 
various disabilities including musculoskeletal disorders, and 
other unrelated disorders.  To the extent there are findings 
concerning the right elbow, they are essentially as set forth 
above.

The RO has rated the veteran's right elbow disorder, under 
the VA's Schedule for Rating Disabilities, DC 5209, Elbow, 
other impairment of flail joint.  The right elbow disorder 
may also be rated under DC 5206, Forearm, limitation of 
flexion; DC 5207, Forearm, limitation of extension; DC 5208, 
Forearm,limitation of flexion, and extension; and, DC 5213, 
Supination and pronation, impairment, as follows; 

Under DC 5209, Elbow, other impairment of flail joint, a 20 
percent evaluation is warranted for joint fracture, with 
marked cubitus varus or cubitus valgus deformity or with 
ununited fracture of head of radius. 38 C.F.R. § 4.71a, DC 
5209.

Under DC 5206, Forearm, limitation of flexion; to 90°, 
warrants a 20 percent evaluation; to 70° warrants a 30 
percent evaluation; to 55° warrants a 40 percent evaluation; 
to 45° warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
DC 5206.

Similarly, under DC 5207, Forearm, limitation of extension; 
to 75°, warrants a 20 percent evaluation; to 90° warrants a 
30 percent evaluation; to 100° warrants a 40 percent 
evaluation; to 110° warrants a 50 percent evaluation. 38 
C.F.R. § 4.71a, DC 5207.

Under DC 5208, a 20 percent evaluation is warranted for 
forearm flexion limited to 100° and extension limited to 45°. 
38 C.F.R. § 4.71a, DC 5208. 

Finally, under DC 5213, Supination and pronation, impairment; 
limitation of pronation beyond the middle of the arc warrants 
a 30 percent evaluation; beyond the last quarter of arc, the 
hand does not approach full pronation warrants a 20 percent 
evaluation; limitation of supination to 30° or less warrants 
a 10 percent evaluation. 38 C.F.R. § 4.71a, DC 5213. 

In light of the clinical findings, the Board concludes that a 
higher rating for the right elbow pathology is not warranted 
in this case under any of the aforementioned Diagnostic 
Codes, for joint impairment.  The latest VA examination 
revealed physical findings similar to those noted in the 1976 
rating decision which granted the original 20 percent rating.  
In fact some findings reveal improvement in the right elbow 
pathology.  In 1976, flexion was noted to be from 40° to 130° 
(incomplete extension).  Current flexion is to 130°, and 
extension less 25°.  Normal pronation/supination is 80°/85°.  
In 1976 it was noted to be less 10-15° (70°/70°), currently 
it is 60/80°.  Traumatic arthritis with some calcinosis was 
noted at that time, and is still noted with a 25° valgus 
deformity shown.  

While the latest VA examination did note numbness in the 
right ulnar distribution, which was not previously noted, a 
separate 30 percent rating has been assigned under DC 8516.  

An increased evaluation under DC 5209, is not indicated as a 
flail joint is not shown.  As such the only compensable 
rating is the current 20 percent rating. An increased 
evaluation under DCs 5206, 5207, or 5208 is not indicated, as 
the limitation of motion noted on the last VA examination, 
was not shown to be of a compensable degree.  

Under DC 5213, some loss of pronation beyond the last quarter 
of arc is shown, but this code is not for application for 
consideration of a rating higher than the current 20 percent 
rating.  This limitation is included in the rating already 
assigned, and which includes traumatic arthritis, which is 
rated on limitation of motion.  See 38 C.F.R. Part 4, DC 
5010-5003.

Weighing these factors, the Board finds that the 
preponderance of evidence is against a rating in excess of 20 
percent.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). In this regard, the Board has considered the claim as 
it relates to his complaints of impairment in the area of the 
right elbow under all potentially applicable diagnostic codes 
such as DC's 5003, 5010, and 5206-5209. 38 C.F.R. § 4.71a. 
However, the Board finds no basis upon which to assign a 
higher disability evaluation under any of these other codes 
which contemplate disability of the elbow and limitation of 
movement of the forearm, as set forth above. Furthermore, the 
Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45, but the clinical findings are not reflective of 
additional disability due to pain or weakened movement 
associated with the service-connected disability at issue. 
The record does not present an approximate balance of 
positive and negative evidence with respect to a compensable 
evaluation as to permit application of the benefit-of-the-
doubt rule. 38 U.S.C.A. § 5107(b).

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected right 
elbow disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization, as to render the 
regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  The Board notes there are no medical treatment 
records for the right elbow disorder in the file since 
approximately 1976.  While the veteran has a right elbow 
disability which may prevent him from engaging in some forms 
of employment, the disorder is not so severe as to require an 
extra schedular rating.  Evidence reveals that the veteran 
was working.  It is not shown that his disability is 
otherwise so unusual to warrant an extraschedular rating.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 
9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).
        
In conclusion, the Board has considered the objective 
findings as well as the subjective statements of the veteran, 
and finds the right elbow is properly rated at 20 percent 
disabling under DC 5209.


II. Service connection claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Additionally, service connection for some disorders, 
including arthritis, may be presumed if the pathology is 
demonstrated to a degree of 10 percent within 1 year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran maintains that he should be granted entitlement 
to service connection for traumatic arthritis of the knees, 
ankles, and back.  He claims that he injured his knees, 
ankles, and back in the same service accident in which he 
fractured his elbow.  He claimed that he landed on his feet 
injuring his ankles, knees, and back resulting in current 
traumatic degenerative arthritis.  

Service medical records document the aforementioned accident, 
however, the records are entirely silent as to any knee, 
ankle, or back injuries.  

The Board notes that the post service records are also silent 
as to any traumatic degenerative arthritis of the knees, 
ankles, or back.  

At a VA examination in July 1998, x-rays revealed no evidence 
of any degenerative joint disease, or other bony 
abnormalities.  ROM was normal, there was no joint 
tenderness, and the knees were stable.

The veteran presented with a set of x-rays of the lumbar 
spine which disclosed no abnormalities of alignment.  There 
was mild degeneration at T12-L1 disk space, but the lumbar 
disk space height was well preserved.  There was mild 
scoliotic curvature, right.  The examiner noted the veteran 
had mild low back pain, but there was no evidence of x-ray 
abnormality, and he was neurologically intact.  

There was full ROM of the knees with no evidence of 
degenerative joint disease or bony abnormalities.

Additional medical evidence submitted in January 1999 
indicates the presence of a benign, bony lesion in the right 
posterior ilium.  There is no medical evidence presented 
linking this pathology to service.  Furthermore, it is not 
indicated that this pathology is trauma induced.  The 
appellant has entered that contention, but there is no 
supporting clinical evidence and he is not competent to make 
the medical connection.

Based upon the foregoing evidence, the Board concludes that 
no medical evidence has been presented or secured to render 
plausible a claim the veteran currently has traumatic 
arthritis of the knees, ankles, and back that can be related 
to service.  Although acceptable lay evidence may constitute 
competent evidence when it comes to describing symptoms or 
manifestations of a disease, the veteran's statements as to 
symptomatology, without medical evidence of an underlying 
impairment capable of causing the symptoms alleged, generally 
cannot constitute plausible evidence of the existence of a 
current disability for VA service connection purposes. 
Compare Espiritu v. Derwinski, 1 Vet. App. 492, 494 (1992), 
and Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). In 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court 
noted that, "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability . . . In the absence 
of proof of a present disability there can be no valid 
claim."  Thus, the veteran's claim is not well grounded in 
the absence of medical or other competent evidence showing 
current traumatic arthritis of the knees, ankles, and back

There are no medical opinions or other competent evidence 
contained in any of the veteran's post-service medical 
records relating any current disorder to any in-service 
finding or event or to any post-service symptomatology. 
Savage, 10 Vet. App. at 497. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded. Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). There is no duty to assist 
further in the development of this claim because such 
additional development would be futile. See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Further there is no 
indication that there are records that could be obtained that 
would in any way alter the conclusion reached herein.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well-grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for residuals of a 
fracture, right elbow, (major), with traumatic arthritis, 
currently rated as 20 percent disabling, is denied.

Entitlement to service connection for traumatic arthritis, 
knees, ankles, and back is denied as the claim is not well 
grounded.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals


 

